Citation Nr: 1141867	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, granted service connection for left ear hearing loss and assigned a noncompensable rating. The Veteran appealed the noncompensable rating.


FINDINGS OF FACT

1. At separation from service in September 1965, the Veteran's left ear hearing loss manifested by an average pure tone threshold decibel loss of 23.

2. A November 2003 VA audiological examination revealed an average pure tone threshold decibel loss of 38.75 in the left ear, and a speech recognition score of 84 percent for the left ear.

3. A September 2007 VA audiological examination revealed an average pure tone threshold decibel loss of 47.5 in the left ear, and a speech recognition score of 96 percent for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left ear hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (observing that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in May 2003 and November 2007. However, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, i.e. it has been proven, 38 U.S.C.A. § 5103(a) notice is no longer required because the purpose that the notice was intended to serve has been fulfilled. Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained VA outpatient treatment records and afforded VA examinations in September 2003, November 2003, and September 2007. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends the current noncompensable evaluation does not accurately reflect the severity of his left ear hearing loss disability. Because the preponderance of the evidence is against the claim, in particular with due application of the Schedule, the appeal will be denied. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).

Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of
discrim-
ination
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of level I. See 38 C.F.R. § 4.85(f) (2011).

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. See 38 C.F.R. § 4.86(a) (2011).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest Roman numeral. See 38 C.F.R. § 4.86(b) (2011).   

The evidence for consideration in connection with the Veteran's claim for an increased evaluation consists of VA audiology records and VA audiology examination reports. One of the Board's primary tasks is to evaluate the probative value of all evidence, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran contends that at his September 1965 separation examination, he met the minimum threshold for a hearing loss disability, and since that time, his hearing has progressively worsened. Therefore, he asserts that he warrants a compensable rating for his service-connected left ear hearing loss.

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units. For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

A July 1963 service treatment note included an audiogram which revealed pure tone thresholds, in decibels, as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
N/A
LEFT
5 (20)
10 (20)
10 (20)
20 (30)
15 (20)
22.5

A July 1963 service treatment note recorded audiogram results which revealed pure tone thresholds, in decibels, as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
N/A
LEFT
5 (20)
10 (20)
10 (20)
20 (30)
15 (20)
22.5

Service treatment records also included an uninterpreted audiograms dated in August 1963. 

The Veteran's September 1965 separation examination audiogram revealed pure tone thresholds, in decibels, as follows: 


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
N/A
LEFT
-5 (10)
0 (10)
15 (25)
30 (40)
25 (30)
26.25

A May 1985 private audiogram report noted an 88 percent speech recognition score for the left ear.

During a September 2003 VA audiology examination, the Veteran complained of gradually decreasing hearing loss "over the years." He noted difficulty hearing conversations when background noise was present, hearing the television, and hearing while speaking on the phone. Pure tone thresholds were not adequate for rating purposes, but the examiner noted the Veteran appeared to have a mild to moderate high frequency hearing loss for the left ear.

In a November 2003 VA audiology examination report, the Veteran indicated his hearing created difficulty in conversational situations. Pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
LEFT
20
30
40
45
40
38.75

A speech recognition score of 84 percent for the left ear was recorded. Pure tone testing revealed mild to moderate sensorineural hearing loss in the left ear.  

During a September 2007 VA audiology examination, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
LEFT
35
35
40
60
55
47.5

A speech recognition score of 96 percent for the left ear was noted. The diagnosis was mild to profound sensorineural hearing loss.

With regard to the uninterpreted audiograms dated in August 1963 and May 1985, the Board is empowered to make factual findings in the first instance. The Board may also remand uninterpreted audiograms for interpretation. However, in this case interpretation of such data is non-prejudicial. Even interpreted most favorably to the Veteran, the audiograms show puretone threshold averages between 0 to 41 decibels and 42 to 48 decibels, which provide Roman numeral designations of I and II in Table IVA, which provides numeric designations for hearing impairment based on puretone threshold averages. In accordance with 38 C.F.R. § 4.85(f), the nonservice-connected right ear is assigned a Roman numeral designation of I. Applying the designations to Table VII correlates to a noncompensable rating for both of the audiogram results. See 38 C.F.R. § 4.85.

The results of the July 1963 service audiogram, September 1965 separation audiogram, and the November 2003 VA audiogram to Table VIA, yielded a Roman numeral value of I for the left ear. September 2007 VA audiogram results yielded a Roman numeral value of II for the left ear in Table VIA. In accordance with 38 C.F.R. § 4.85(f), the nonservice-connected right ear is assigned a Roman numeral designation of I. The values from the various audiograms applied to Table VII produce a noncompensable evaluation for the Veteran's left ear hearing loss, and the results do not provide a basis to grant a higher disability rating. 38 C.F.R. § 4.85.

Applying the results of speech recognition scores throughout the record to Table VI, which provides numeric designations for hearing impairment based on puretone threshold average and speech discrimination, the November 2003 VA audiology examination's 84 percent speech recognition score and puretone threshold average of 38.75 decibels yielded a Roman numeral value of II. The September 2007 VA audiology examination's 96 percent speech recognition score and puretone threshold average of 47.5 yielded a Roman numeral value of I. Combined with the nonservice-connected right ear's assigned Roman numeral designation of I, Table VII produced a noncompensable evaluation for the Veteran's left ear hearing loss, and the results do not provide a basis to grant a higher disability rating. 38 C.F.R. § 4.85.

An exceptional pattern of hearing impairment has not been demonstrated (where pure tone thresholds are 55 decibels or more at 1000, 2000, 3000, and 4000 hertz; or where pure tone thresholds are 30 decibels of less at 1000 hertz and 70 decibels or more at 2000 hertz). Therefore, the provisions of 38 C.F.R. § 4.86 are inapplicable.

Although the VA examinations and treatment record show that the Veteran has some left ear hearing loss, the audiometric test results do not support entitlement to a compensable evaluation for left ear hearing impairment. The Board has reviewed all the medical records in the claims file and found that there is no evidence related to left ear hearing loss that supports a higher rating.

The Board has regarded the Veteran's contentions that his left ear hearing loss warrants a compensable rating, but finds that the medical findings are more probative of the current level of disability.

The Veteran's lay statements as to the severity of his left ear hearing loss have been considered. However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony). Ratings for hearing loss are based on a mechanical application of the tables provided by law; the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. See Lendenmann, 3 Vet. App. at 345.

The preponderance of the evidence is against a compensable rating for the Veteran's left ear hearing loss. Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Veteran's left ear hearing loss disability manifestations are contemplated by the rating schedule, and referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is unnecessary.

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The appeal is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


